Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledged Receipt
The Non-Final Rejection for claims 1-18 and 26-27 of the last Office action (filed on 27 August 2020) is withdrawn based on a Request for Reconsideration filed on 25 November 2020.  A Non-Final Rejection is being issued in this paper.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 September 2020 is accepted by the examiner.

Claim Rejections - 35 USC § 112
Regarding Claim 27, the 112 Rejection filed on 27 August 2020 is overcome by the amendment filed on 25 November 2020. A rejection to this claim is being provided in this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
claim 1, in line 3, “a biological source” should read “a first biological source”;
claim 1, in line 5, “the biological source” should read “the first biological source”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, 14-18 and 26 is/are rejected under 35 U.S.C. 102 as being anticipated by Kotov et al. (US 9,694,518 B2).
             
With respect to independent claim 1, Kotov et al. discloses/disclose an anti-counterfeiting device (column 2, lines 28-30 shows the prevention of counterfeiting activities), comprising a first sensor (30 in Fig. 1) configured to undergo a first user perceptible change in response to a first biologically produced stimulus that emanates directly from a biological source (column 25, lines 34-48; wherein a perceptible change is understood to be “images which can be simply revealed by human breath” and a first biologically produced stimulus from a biological source is understood to be “human breath”); and a second sensor (32 in Fig. 1) configured to undergo a second user perceptible change in response to a second biologically produced stimulus that emanates directly from the biological source (column 25, lines 34-48; wherein a perceptible change is understood to be “rubbing with various materials including 

With respect to claim 2, Kotov et al. teach(es) the device of claim 1.  Kotov et al. further discloses/disclose: wherein the first biologically produced stimulus is selected from at least one of change in temperature, application of pressure, change in pH, and exposure to human breath vapor (column 25, lines 34-48, wherein the first biologically produced stimulus is understood to be “human breath”).

With respect to claim 3, Kotov et al. teach(es) the device of claim 1.  Kotov et al. further discloses/disclose: wherein the first user perceptible change comprises transitioning from a first color to a second color, the first color being different from the second color (column 14, lines 8-18; wherein transitioning from a first color to a second color is understood to be “appearance with rainbow-like colors”).

With respect to claim 5, Kotov et al. (es) the device of claim 1.  Kotov et al. further discloses/disclose: wherein the first biological source is a human body (column 25, lines 34-48; wherein a first biological source is understood to be “human breath” which is emitted from a human body).

With respect to claim 6, Kotov et al. teach(es) the device of claim 1.  Kotov et al. further discloses/disclose: wherein the second biologically produced stimulus is selected from at least one of 

With respect to claim 7, Kotov et al. teach(es) the device of claim 1.  Kotov et al. further discloses/disclose: wherein the second user perceptible response comprises transitioning from a third color to a fourth color, the third color being different from the fourth color (column 14, lines 8 – 18: wherein “rainbow-like colors” would provide a third and a fourth color).

With respect to claim 9, Kotov et al. teach(es) the device of claim 1.  Kotov et al. further discloses/disclose: wherein the sensor is configured to undergo the first user perceptible change for a first period of time and the second user perceptible response for a second period of time, and the first period of time overlaps with the second period of time (column 17, lines 50-52; wherein a “Layer by Layer Assembly (LBL) provided the physical characteristic for providing an overlap of time depending on the selected physical characteristics).

With respect to independent claim 10, Kotov et al. discloses/disclose an anti-counterfeiting device (column 2, lines 28-30 shows the prevention of counterfeiting activities), comprising a visible surface (21 in Fig. 1) comprising: a first authentication zone (30 in Fig. 1)  configured to transition between a first state and a second state in response to a first stimulus (column 25, lines 34-48; a first stimulus is understood to be “human breath”), the transition between the first state and the second state being perceptible to a user (column 25, lines 34-48; wherein a perceptible change is understood to be “images which can be simply revealed by human breath”);  and a second authentication zone  (32 in Fig. 1) configured to transition between a third state and a fourth state in response to a second stimulus that 

With respect to claim 11, Kotov et al. teach(es) the device of claim 10.  Kotov et al. further discloses/disclose: wherein the anti-counterfeiting device is configured such that the first authentication zone in the second state while the second authentication zone being in the fourth state (column 14, lines 8-18; wherein first through fourth states are understood to be part of the “appearance with rainbow-like colors” ).

With respect to claim 14, Kotov et al. teach(es) the device of claim 10.  Kotov et al. further discloses/disclose: wherein the first state is a first color and the second state is a second color, and wherein the first color is different from the second color (column 14, lines 8-18; wherein first through second states are understood to be part of the “appearance with rainbow-like colors” ).

With respect to claim 15, Kotov et al. teach(es) the device of claim 10.  Kotov et al. further discloses/disclose: wherein the third state is a third color and the fourth state is a fourth color, and wherein the third color is different from the fourth color (column 14, lines 8-18; wherein third through fourth states are understood to be part of the “appearance with rainbow-like colors”).

With respect to claim 16, Kotov et al. teach(es) the device of claim 10.  Kotov et al. further discloses/disclose: wherein the first authentication zone and the second authentication zone overlap on 
With respect to claim 17, Kotov et al. teach(es) the device of claim 10.  Kotov et al. further discloses/disclose: wherein the first authentication zone and the second authentication zone are isolated from each other on the visible surface of the anti-counterfeiting device (column 17, lines 60-63; wherein “patterned” are understood to be able to provide isolated zones).

With respect to claim 18, Kotov et al. teach(es) the device of claim 10.  Kotov et al. further discloses/disclose: wherein the first authentication zone and the second authentication zone are immediately adjacent to each other on the visible surface of the anti-counterfeiting device (column 17, lines 60-63; wherein “patterned” are understood to be able to provide adjacent zones).

With respect to independent claim 26, Kotov et al. teach(es) an anti-counterfeiting device (column 2, lines 28-30 shows the prevention of counterfeiting activities) comprising: a first substrate (21 in Fig. 1) comprising an upper surface opposite a lower surface (upper and lower surface of 21 in Fig. 1); a first sensor (30 in Fig. 1) applied to the upper surface of the first substrate (upper surface of 21 in Fig. 1), the first sensor configured to undergo a first user perceptible change in response to a first stimulus (column 25, lines 34-48; wherein a perceptible change is understood to be “images which can be simply revealed by human breath” and a first stimulus is understood to be “human breath”); and a second sensor (32 in Fig. 1) applied to the upper surface of the first substrate (Fig. 1), the second sensor configured to undergo a second user perceptible change in response to a second stimulus (column 25, lines 34-48; wherein a perceptible change is understood to be “rubbing with various materials including finger” and a second stimulus is understood to be “rubbing….including finger”).

Claims 26-27 is/are rejected under 35 U.S.C. 102 as being anticipated by Asher et al.  (US 9,304,074 B2).
             
With respect to independent claim 26, Asher et al. teach(es) an anti-counterfeiting device (column 14, lines 50-53 provides for an anti-counterfeiting film) comprising: a first substrate (mirror surface in Fig. 6) comprising an upper surface opposite a lower surface (upper and lower of the mirror surface shown in Fig. 6); a first sensor applied to the upper surface of the first substrate (121 shows multiple particles thus multiple sensors in Fig. 6), the first sensor configured to undergo a first user perceptible change in response to a first stimulus (Fig. 6 shows the user perceptible change and column 4, lines 3-21 shows it is understood a first stimulus is “an external stimulus”); and a second sensor applied to the upper surface of the first substrate (121 shows multiple particles thus multiple sensors in Fig. 6), the second sensor configured to undergo a second user perceptible change in response to a second stimulus (Fig. 6 shows the user perceptible change and column 4, lines 3-21 shows it is understood a second stimulus is “a reflective surface”).

With respect to claim 27, Asher et al. teach(es) the device of claim 26.  Asher et al. further discloses/disclose: wherein the first sensor emits a first color for a first period of time (column 14, lines 32-34 shows it is understood color changes are ocurring) and the second sensor comprises a colloidal crystalline array gel (column 10, lines 23-25 provides for a colloidal crystal array (CCA) attached to a hyrdrogel), wherein the gel emits a second color for a second period of time (column 14, lines 32-34 shows it is understood color changes are ocurring), wherein the first period of time overlaps with the second period of time (124 in Fig. 6 shows an array of particles, thus showing the first period of time overlapping the second period of time).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotov et al. in view of Arsenault (US 2013/0258445 A1).

	With respect to claim 4, Kotov et al. teach(es) the device of claim 3.  Kotov et al. fail(s) to disclose: wherein the transition from the first color to the second color is temporary.
               However, Arsenault teach(es) an anti-counterfeiting device (Paragraph 8 shows an anti-counterfeit device) including wherein the transition from the first color to the second color is temporary (Paragraph 35 shows change in one color to another color and paragraph 77 shows the change may be temporary).  Utilizing a reversible effect increases the optical characteristics of the device.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kotov et al., with the teachings of Arsenault, for the purpose of increasing the optical characteristics of the device.

	With respect to claim 8,  Kotov et al. teach(es) the device of claim 7.  Kotov et al. fail(s) to disclose: wherein the transition from the third color to the fourth color is temporary.
               However, Arsenault teach(es) an anti-counterfeiting device (Paragraph 8 shows an anti-counterfeit device) including wherein the transition from the third color to the fourth color is temporary (Paragraph 35 shows change in one color to another color wherein there is a plurality of colors hence 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kotov et al., with the teachings of Arsenault, for the purpose of increasing the optical characteristics of the device.

	With respect to claim 12,  Kotov et al. teach(es) the device of claim 10.  Kotov et al. fail(s) to disclose: wherein the transition from the first state to the second state of the first authentication zone is temporary.
               However, Arsenault teach(es) an anti-counterfeiting device (Paragraph 8 shows an anti-counterfeit device) including wherein the transition from the first state to the second state of the first authentication zone is temporary (Paragraph 35 shows change in one color to another color hence first state to second state and paragraph 77 shows the change may be temporary).  Utilizing a reversible effect increases the optical characteristics of the device.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kotov et al., with the teachings of Arsenault, for the purpose of increasing the optical characteristics of the device.

	With respect to claim 13,  Kotov et al. teach(es) the device of claim 10.  Kotov et al. fail(s) to disclose: wherein the transition from the third state to the fourth state of the first authentication zone is temporary.
               However, Arsenault teach(es) an anti-counterfeiting device (Paragraph 8 shows an anti-counterfeit device) including wherein the transition from the third state to the fourth state of the first authentication zone is temporary (Paragraph 35 shows change in one color to another color wherein 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kotov et al., with the teachings of Arsenault, for the purpose of increasing the optical characteristics of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure are as follows --
The following references relate to anti-counterfeit devices:
US9834029 (MacPherson); US20090038512 (Xu); US8823663 (Ryu). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
19 February 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861